DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the features of the claim limitations as recited in independent claim 1 and the similar claim 17 that include providing an improved query and access permission of specific portions of a data table through replication of the data table by providing the replicated-data-table query to a search service for execution of the replicated-data-table query on a replicated table data layer generated based on the data table, the replicated table data layer comprises two or more replicated data tables each associated with different sensitivity levels of a plurality of sensitivity levels associated with the data table, each of the two or more replicated data tables includes a different subset of data associated with the applicable sensitivity level of the replicated data table, and each of the two or more replicated data tables includes data associated with each of a plurality of group access permissions in combination with the other limitations recited in the context of claims 1 and 17. 
The closest prior art, Cochrane et al. (U.S. Patent No. 6,339,769 B1) teaches a system and method of query optimization using replicated materialized view of the table(s) referenced in the query. However, Cochrane does not teach the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1 and 17.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the system and method of query optimization using replicated materialized view of the table(s) referenced in the query to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claim 1 or 17.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER KHONG/Primary Examiner, Art Unit 2157